Name: Commission Regulation (EEC) No 2290/89 of 27 July 1989 amending Regulation (EEC) No 671/89 fixing the estimated production of olive oil and the amount of the unit production aid that may be paid in advance for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7. 89 Official Journal of the European Communities No L 218/27 COMMISSION REGULATION (EEC) No 2290/89 of 27 July 1989 amending Regulation (EEC) No 671/89 fixing the estimated production of olive oil and die amount of the unit production aid that may be paid in advance for the 1988/89 marketing year result of an overrun in the maximum guaranteed quantity for the marketing year in question ; whereas Regulation (EEC) No 671 /89 should be amended accordingly ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 671 /89, the last three indents are replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization in the market in oils and fats ('), as last amended by Regulation (EEC) No 1 225/89 (2), Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EEC) No 1226/89 (4), and in particular Article 17a ( 1 ) thereof, Whereas Commission Regulation (EEC) No 671 /89 (% as amended by Regulation (EEC) No 1457/89 (6), fixes the estimated production of olive oil and the amount of the unit production aid that may be paid in advance for the 1988/89 marketing year ; whereas, with a view to payment of that advance, the standard yields in olives and oil per production area must still be fixed ; whereas, in view of the latest information available regarding production for the 1988/89 marketing year, the unit amount of the production aid that may be paid in advance should be adjusted in order to avoid any risk of undue payment as a  ECU 23,76 per 100 kilograms for Spain,  ECU 18,46 per 100 kilograms for Portugal,  ECU 63,05 per 100 kilograms for the other Member States.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1989. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No 172, 30 . 9. 1966, p. 3025/66. 0 OJ No L 128 , 11 . 5 . 1989, p. 15. (3) OJ No L 208 , 3 . 8 . 1984, p. 3 . (4) OJ No L 128 , 11 . 5 . 1989, p. 17. 0 OJ No L 73, 17. 3 . 1989, p. 8 . (*) OJ No L 144, 27. 5 . 1989, p. 27.